      Case 1:17-cv-04179-DLC Document 183 Filed 02/15/19 Page 1 of 6




ZACHARY T. CARLYLE
carlylez@sec.gov
TERRY R. MILLER
millerte@sec.gov
SECURITIES AND EXCHANGE COMMISSION
1961 Stout Street, 17th Floor
Denver, Colorado 80294
(303) 844-1000

                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


UNITED STATES SECURITIES AND EXCHANGE                17-cv-4179-DLC
COMMISSION,

                            Plaintiff,
                                                       ECF CASE
     - against -

ALPINE SECURITIES CORPORATION,

                            Defendant.


           SUBMISSION OF A TABLE LISTING ALL DEFICIENT
        NARRATIVE SARs AS TO WHICH SUMMARY JUDGMENT WAS
                             GRANTED
         Case 1:17-cv-04179-DLC Document 183 Filed 02/15/19 Page 2 of 6




       Pursuant to the Court’s order dated December 11, 2018 (Doc. No. 175), Plaintiff United

States Securities and Exchange Commission (the “SEC”) submits a table that it maintains is a

“listing [of] the deficient-narrative SARs as to which summary judgment was granted,” attached

as Exhibit 1. Alpine states that it objects to this submission, as further described below.

       The Court issued an Opinion and Order On December 11, 2018 (Doc. 174), that “largely

granted the SEC’s motion for summary judgment as to liability.” (Doc. 175). The Court also

ordered that “the parties shall submit a table listing the deficient-narrative SARs as to which

summary judgment was granted by item number and SAR number.” Id. The SEC views the

Court’s request for a table as a simple application of the Opinion and Order.

       The SEC prepared the table contained in Exhibit 1 according to the Opinion and Order

and with input from Alpine. On December 20, 2018, the SEC shared a draft table with Alpine. 1

The SEC prepared this initial draft table by starting with Exhibit 10 to the SEC’s Motion, which

lists all deficient-narrative SARs on which the SEC moved for summary judgment, and removed

various citations in the table according to specific rulings in the Opinion and Order on the

criminal history category, id. at 66-67, shell company category, id. at 67, stock promotion

category, id. at 75, 22 SARs involving “Customer C” discussed at p. 88, and finally removed

citations in the low trading volume category for SARs where the only deficiency was low trading

volume but the ratio of the deposit-to-trading volume did not meet the threshold set forth in the

1
  The Court’s Order (Doc. 175) required the parties to submit the table by January 4, 2018. On
December 28, 2018, the SEC filed a motion to adjourn pending deadlines in light of the partial
government shutdown. (Doc. 177). On January 2, 2019, the Court granted the SEC’s motion.
(Doc. 178). On February 8, 2019, the parties submitted a status report to the Court and requested
new deadlines, including a deadline of February 15, 2019, for submission of the table listing
deficient-narrative SARs as to which summary judgment was granted. (Doc. 181). On February
12, 2019, the Court issued an order setting various deadlines, including a deadline of February 15
for submission of the table.
                                                 1
         Case 1:17-cv-04179-DLC Document 183 Filed 02/15/19 Page 3 of 6




Opinion and Order, id. at 82. In the final table, all citations in the low trading volume have been

removed except for SARs where the only deficiency is low trading volume and the ratio exceeds

the threshold. It is possible that SARs on the table due to other deficiencies also involve deposit-

to-trading volume ratios that exceed the threshold, but it is not necessary to compute them.

       Alpine responded on February 11, 2019, with written objections to items on the draft

table and seven separate voluminous tables, the Commission understands, Alpine claims reflect

SARs that were and were not ruled on as deficient by in Opinion and Order. The SEC analyzed

these materials and made further adjustments to the table. Attached as Exhibit 2 is a list of

Alpine’s written objections and the SEC’s responses, which shows that the SEC agreed with

some but not all of Alpine’s objections and made corresponding adjustments in the table.

       Alpine sent a new set of tables on the same day as this filing, February 15, 2019, which

are attached here as Alpine Exhibits A and B-1 through B-7. The SEC has not had an opportunity

to review these tables.

       Accordingly, the table contained in Exhibit 1 lists what the SEC believes are the

deficient-narrative SARs as to which summary judgment was granted.

Alpine’s position is reproduced below:

       Alpine has provided spreadsheets reflecting its objections to the SEC’s designations, and

information concerning the basis for those objections. Those charts listing Defendant’s

objections are attached as Exhibits B1: Shell or Derogatory Information; B2: Low Trading

Volume; B3: Five Essential Elements; B4: Related Criminal or Regulatory History; B5




                                                 2
         Case 1:17-cv-04179-DLC Document 183 Filed 02/15/19 Page 4 of 6




Unverified Issuers with More Extensive Narratives; B6 Duplicate SARs; B7: SARs with More

Extensive Narratives. 2

       Specifically, Alpine objected to certain SARs included the category of related litigation

based on the Court’s conclusion that litigation should be disclosed where it involves “the issuer

or the customer.” Alpine has identified and objects to inclusion of a series of those alleged

violations where the record does not reflect litigation is “related” to the “issuer” or “customer,”

including instances in which the SEC’s submission contains only a reference to a litigation

involving a “third party.”

       With respect to shell companies, the Court ruled that “the SEC has not offered any

argument or expert testimony addressed to the significance of an issuer’s former status as a shell

company, or attempted to explain for how long or in what circumstances such former shell

status remains relevant to the SAR reporting regime,” (Order, at 69-70) but then concluded that

Alpine was required to include in the narrative any instance in which the support file indicated

that the company had been a shell “within one year.” Alpine objects to various SARs on the

ground that the record does not contain undisputed evidence that the company was a shell

“within one year.” Alpine also notes, with respect to “derogatory information,” that many of

those issues arose years prior to the transaction and well beyond the Court’s one year period in

relation to shell status. The lack of any timeframe is particularly significant where the

“derogatory” information is both remote in time and a less significant issue such as historical

trading suspensions or a business license in default.



2
  Exhibits B6 and B7 are redacted to exclude SAR Confidential Information. Unredacted
versions will be separately filed under seal.
                                                  3
            Case 1:17-cv-04179-DLC Document 183 Filed 02/15/19 Page 5 of 6




       With respect to low trading volume, the Court held that, if the amount of the transaction

was greater than twenty times the average daily volume over a three month period, that

information had to be included in the narrative. Alpine objected to numerous SARs on the

ground that they did not fall within that ruling and the SEC has removed all but one of those

SARs from its list of claimed violations.

       Alpine also included in Exhibit B6 a listing of instances of duplicate SARs where one of

the two should be removed from any finding of alleged violations.

       Alpine also objects to the inclusion of certain SARs as claimed violations based on the

Court’s ruling that the existence of a violation could not be determined as a matter of law where

the narrative is more expansive. Exhibits B5 and B7 contain information concerning those more

expansive SARs.

       Finally, Alpine has also submitted a Table, attached as Defendant’s Exhibit A,

identifying the SARs that it maintains fall within the scope of the Court’s summary judgment

decision.


       Respectfully submitted this 15th day of February, 2019.


                                             /s/ Terry R. Miller
                                             Zachary T. Carlyle (pro hac)
                                             Terry R. Miller (pro hac)
                                             Attorneys for Plaintiff
                                             UNITED STATES SECURITIES AND
                                             EXCHANGE COMMISSION
                                             1961 Stout Street, 17th Floor
                                             Denver, Colorado 80294
                                             (303) 844-1000




                                                4
        Case 1:17-cv-04179-DLC Document 183 Filed 02/15/19 Page 6 of 6




                              CERTIFICATE OF SERVICE

      I certify that on February 15, 2019, a copy of the foregoing document was served via

ECF upon the following:

      Brent R. Baker
      Aaron D. Lebenta
      Jonathan D. Bletzacker
      CLYDE SNOW & SESSIONS
      One Utah Center, 13th Floor
      201 South Main Street
      Salt Lake City, Utah 84111-2216

      Maranda E. Fritz
      Thompson Hine LLP (NYC)
      335 Madison Avenue, 12th Floor
      New York, NY 10017

      Counsel for Alpine Securities Corporation


                                                  /s/ Scott Wesley
                                                  Contract Paralegal




                                              5
